UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
  DEJAN NIKOLIC,                                              :
                                                              :
                                         Petitioner,          :
                                                              :
                           -against-                          :   20 Civ. 2500 (LGS)
                                                              :
   DIRECTOR THOMAS DECKER,                                    :
   Director of the New York Field                             :         ORDER
   Office of U.S. Immigration &                               :
   Customs Enforcement,                                       :
                                                              :
   ACTING SECRETARY CHAD WOLF,                                :
   in his official capacity as Acting                         :
   Secretary, U.S. Department of                              :
   Homeland Security,                                         :
                                                              :
   SHERIFF CARL E. DUBOIS,                                    :
   in his official capacity as Sheriff of Orange              :
   County, New York,                                          :
                                                              :
                                       Respondents.           :
------------------------------------------------------------- X




 LORNA G. SCHOFIELD, District Judge:

          WHEREAS Petitioner has been a detainee at the Orange County Correctional Facility

 (“Orange County Jail”) since November 28, 2018, in conjunction with immigration removal

 proceedings.

          WHEREAS, on March 23, 2020, the Board of Immigration Appeals dismissed

 Petitioner’s appeal, rendering his removal order final and subjecting him to detention under 8

 U.S.C. § 1231(a)(2), which provides for mandatory detention for 90 days: “Under no

 circumstances during the [90-day] removal period shall the Attorney General release an alien

 who has been found . . . deportable under section 1227(a)(2) . . . .” See, e.g., Wang v. Ashcroft,
320 F.3d 130, 145 (2d Cir. 2003) (“INA § 241, 8 U.S.C. § 1231, governs the detention of aliens

subject to final orders of removal.”).

       WHEREAS, on March 23, 2020, Petitioner filed a Petition for Writ of Habeas Corpus

(Dkt. No. 1);

       WHEREAS, on March 24, 2020, Petitioner filed an Application for Order to Show

Cause, Preliminary Injunction and Temporary Restraining Order (“TRO Application”), based on

the conditions of confinement at Orange County Jail and Petitioner’s pre-existing medical

conditions, in light of the COVID-19 crisis (Dkt. No. 5);

       WHEREAS, on March 25, 2020, Petitioner filed a letter, updating the Court as to the

number of positive cases of COVID-19 in Orange County, New York (Dkt. No. 7).

       WHEREAS, on March 26, 2020, Respondents responded to Petitioner’s TRO

Application, and advised that they had just been informed of a suspected COVID-19 case at the

Orange County Jail involving a criminal inmate, not an ICE detainee, and that pending test

results, the jail has locked down all housing units (Dkt. No. 10 & n.4);

       WHEREAS, on March 27, 2020, Petitioner filed a Reply (Dkt. No. 13). It is hereby

       ORDERED that a hearing and argument on Petitioner’s TRO Application will be held on

April 3, 2020, at 10:30 A.M. Counsel are directed to call (888) 363-4749 and use Access Code

558-3333. It is further

       ORDERED that Respondents shall submit by email to the Chambers Inbox, with a copy

to Petitioner, Petitioner’s medical records from the Orange County Jail as soon as possible but no

later than April 1, 2020, related to Petitioner’s diagnoses and treatment for Hepatitis-C, as well

as medical records related to Petitioner’s current medical condition and treatment, whether or not

related to Hepatitis-C, including if possible a summary that includes the date of diagnosis of

Hepatitis-C, the prescribed treatment for Petitioner’s Hepatitis-C, including the date it

commenced and duration, whether Petitioner currently suffers from any related liver conditions,
                                             2
or is simply at risk for such conditions. It is further

        ORDERED that both parties shall submit any additional information by April 1, 2020,

as to whether any condition from which Petitioner currently suffers makes him especially

vulnerable to COVID-19, with citations to authority, and quotations or attachments as

appropriate. It is further

        ORDERED that Respondents shall respond in writing to the following questions by

April 1, 2020, not to exceed 15 pages, and be prepared to address similar topics at the hearing:

        1. When Petitioner is scheduled and/or likely to be removed pursuant to the final order
           of removal.

        2. The number of confirmed cases and the number of suspected cases of COVID 19
           among ICE detainees and among criminal inmates, respectively at the Orange County
           Jail.

        3. The extent to which ICE detainees and criminal inmates interact on a daily basis,
           whether being housed together, receiving medical treatment in the same facilities or
           being supervised by the same employees.

        4. The number of confirmed cases and the number of suspected cases of COVID 19
           among employees and any others who work at the Orange County Jail.

        5. What if any steps are being taken to protect Petitioner from infection in light of his
           medical conditions, cognitive impairments and Korsakoff’s Syndrome.

        6. What procedures and protocols are in place with respect to all detainees at
           the Orange County Jail to protect persons in high-risk categories from the
           risk of COVID-19, including the availability of the following:
                       • Social distancing;
                       • Unrestricted access to soap and water;
                       • Access to hand sanitizer;
                       • Access to masks;
                       • Communication with detainees about best practices to
                           prevent the spread of infection.

        7. What procedures are in place at the Orange County Jail to identify persons
           who have contracted COVID-19 (including persons who work at, are
           employed by, have visited, or are detained at the Orange County Jail) and
           how long they will remain in place.

        8. How and where all detainees infected with COVID-19 will be treated,
           including those who become critically ill.

                                                   3
       9. Whether it is correct, and applicable to Petitioner, that detainees at the
          Orange County Jail “live, sleep, and use the bathroom in close proximity
          with others” (Dkt. No. 1 ¶ 40).) and that the Orange County Jail “do[es] not
          have space to isolate infected individuals in individual cells” (Dkt. No. 1 ¶
          43).
              a. If Respondents claim that those assertions are not accurate,
                 Respondents should explain, in detail, the capacity of the Orange
                 County Jail to separate individuals and the plans for such
                 separation.

       It is further ORDERED that Petitioner shall respond in writing to the following
questions by April 1, 2020, and be prepared to address similar topics at the hearing:

       1. If Petitioner were released, with whom would he reside, who else lives in the
          residence, how would social distancing be accomplished, and who would commit to
          be responsible for his care and for what hours during the day and night?

       2. If Petitioner were released, what measures have been taken to provide for
          his medical care and any other treatment?

       3. If Petitioner were released, what measures would be taken to assure the
          safety of the community?

       4. If Petitioner were released, what measures would be taken to assure his
          availability for deportation?

Dated: March 30, 2020
      New York, New York




                                               4
